MEMORANDUM**
The district court erred in granting defendants’ Rule 50 motions because the evidence, viewed in the light most favorable to plaintiffs, could easily support a verdict in their favor on the dismissed claims. See Santos v. Gates, 287 F.3d 846, 851 (9th Cir.2002). On remand, the case shall be assigned to another district judge. See United States v. Sears, Roebuck & Co., 785 F.2d 777, 779-81 (9th Cir.1986).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.